Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record HWANG (US-PGPUB-NO:  US20180145521)(As to claim 1, 15, 19, HWANG discloses):

    PNG
    media_image1.png
    523
    487
    media_image1.png
    Greyscale


 a request for the sensing data of the reference battery cell [Para. 5, 14], to a head slave device of a second battery module [Para. 11, refer to: "slave", "second", "battery cell"];HWANG discloses):2.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein the request is transmitted to a slave device [Para. 14, refer to: "transmit", "slave battery management device"], corresponding to the reference battery cell [Para. 73, refer to: "reference", "battery", "module"], through slave devices included in the second battery module [Para. 19, refer to: "second", "battery cell"].(As to claim 3, HWANG discloses):3.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein the plurality of battery cells is respectively connected to slave devices, and each of the slave devices is configured to transfer sensing data [Para. 5, 14, refer to: " slave battery management device ", "sensor"], generated by sensing a corresponding battery cell to an adjacent slave device [Para. 5, 14].(As to claim 4, HWANG discloses):4.    The battery management method of claim 3 [Para. 2, refer to: "battery management"], wherein the slave devices corresponding to the plurality of battery HWANG discloses):5.    The battery management method of claim 3 [Para. 2, refer to: "battery management"], wherein a tail slave device of the first battery module is adjacently disposed to a tail slave device of the second battery module [Para. 11, refer to: "first", "second", "slave", "battery cell"], and communicates wirelessly with the second battery module [Para. 11, 19, refer to: "second", "battery cell"].(As to claim 6, HWANG discloses):6.    The battery management method of claim 4 [Para. 2, refer to: "battery management"], wherein the respective wireless communications transmit a shortwave short-distance frequency [Para. 40, refer to: "transmit", "periodically"].(As to claim 7, HWANG discloses):7.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein the second battery module is selected from battery modules managed by the master device based on a degree of adjacency to the first battery module [Para. 20, refer to: "second", "battery", "master battery management device"].(As to claim 8, HWANG discloses):HWANG discloses):9.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein one of battery modules of which sensing data of internal battery cells [Para. 5, refer to: "battery", "sensor", "data"], is received in the master device is selected to be the second battery module [Para. 11, 14].(As to claim 10, 18, HWANG discloses):10.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein the slave device corresponding to the reference battery cell is configured to transmit the request [Para. 11, 19], and the sensing data of the reference battery cell based on a non-blocking communication scheme [Para. 3, refer to: "sensor", "data", "communication"].(As to claim 11, HWANG discloses):11.    The battery management method of claim 10 [Para. 2, refer to: "battery management"], wherein the slave device corresponding to the reference battery cell is HWANG discloses):12.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein the request includes identification information of the first battery module and identification information of the second battery module [Para. 11, 19].(As to claim 13, HWANG discloses):13.    The battery management method of claim 1 [Para. 2, refer to: "battery management"], wherein respective position information of a plurality of battery cells [Para. 11, 19, refer to: "information", "battery cell"], included in each of a plurality of battery modules managed by the master device is stored in an arrangement table [Para. 20, refer to: "battery", "master", "device", "stored"], and the arrangement table is updated with information associated with a replacement with a new battery cell [Para. 11, refer to: "information", "battery cell"], or a positional change of the plurality of battery cells included in each of the battery modules [Para. 11, 19].HWANG discloses):14.    A non-transitory computer-readable storage medium storing instructions that [Para. 105, refer to: "transitory", "computer readable"], when executed by a processor [Para. 103, refer to: "microprocessor"], cause the processor to perform the battery management method of claim 1 [Para. 14, refer to: "processor", "battery management"].(As to claim 16, HWANG discloses):16.    The battery management method of claim 15 [Para. 2, refer to: "battery management"], wherein the transferring of the request to the tail slave device of the adjacent battery module comprises: transferring the request to the tail slave device of the adjacent battery module without sensing a corresponding battery cell [Para. 5, 14].(As to claim 17, HWANG discloses):17.    The battery management method of claim 15 [Para. 2, refer to: "battery management"], wherein the determining of whether to transfer the request comprises: determining whether to transfer the request based on whether the request includes identification information of a reference battery cell- [Para. 11, 19, refer to: "information", "battery cell"], of which sensing data is not received in a master device and identification information [Para. 5, 14], of a first battery module including the reference battery cell [Para. 73, refer to: "battery cell", "module", "reference"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 20.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For